USDC IN/ND case 3:20-cv-00334-DRL-MGG document 24 filed 03/22/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RANDY N. SEWELL,

              Plaintiff,

                     v.                          CAUSE NO. 3:20-CV-334-DRL-MGG

 DORTHY LIVERS,

              Defendant.

                                OPINION AND ORDER

      Randy N. Sewell, a prisoner without a lawyer, filed a second amended complaint

naming two defendants. ECF 23. “A document filed pro se is to be liberally construed, and

a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the

court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

      When the previous complaint was screened, Mr. Sewell was granted leave to

proceed against Dorthy Livers. ECF 7. Because the portion of the second amended

complaint discussing his claims against her are unchanged, it is unnecessary to repeat the

analysis of them in this order. This amended complaint adds one paragraph in an attempt

to state a claim against Wexford of Indiana, LLC. ECF 23 at 5. Wexford is the company

contracted to provide medical care for the Indiana Department of Correction. A private
USDC IN/ND case 3:20-cv-00334-DRL-MGG document 24 filed 03/22/21 page 2 of 3


company performing a state function can be held liable to the same extent as a municipal

entity under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). Rice v.

Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). “The critical question under Monell . . .

is whether a municipal (or corporate) policy or custom gave rise to the harm (that is,

caused it), or if instead the harm resulted from the acts of the entity’s agents.” Glisson v.

Indiana Dep’t of Corr., 849 F.3d 372, 379 (7th Cir. 2017) (en banc).

       Here, Mr. Sewell alleges Wexford has protocols and guidelines for treating chronic

care patients. He does not explain what protocols nor medical conditions are relevant to

this claim. Neither does he characterize Wexford’s protocols or guidelines as

constitutionally inadequate. Rather, he alleges deviations from them result in

constitutionally inadequate medical care. He does not explain what deviations have

occurred in this case. His claim against Dorthy Livers is that she “has purposely ignored

my complaints and neglected to medically treat my chronic care conditions by not seeing

me, Randy N. Sewell, or referring me to the provider, Dr. Liaw.” ECF 23 at 3. Nothing

about her allegedly ignoring his need for medical care implies that he was harmed by a

policy or custom of Wexford. Rather, the facts alleged merely suggest he might have been

harmed by the act or omissions of Dorthy Livers. Therefore, the second amended

complaint does not state a claim against Wexford.

       Dorthy Livers filed an answer to the first amended complaint in which she raised

the affirmative defense that Mr. Sewell did not exhaust his administrative remedies as

required by 42 U.S.C. § 1997e(a). ECF 16 at 2. Because the second amended complaint did

not change the claims against her, it is unnecessary for her to file another answer. This


                                              2
USDC IN/ND case 3:20-cv-00334-DRL-MGG document 24 filed 03/22/21 page 3 of 3


circuit has explained “that exhaustion is…a preliminary issue for the court.” Wagoner v.

Lemmon, 778 F.3d 586, 592 (7th Cir. 2015). Therefore, the court will set a deadline to file a

summary judgment motion addressing the exhaustion of administrative remedies.

       For these reasons, the court:

       (1) GRANTS Randy N. Sewell leave to proceed against Dorthy Livers in her

individual capacity for compensatory and punitive damages for being deliberately

indifferent to his need for medical treatment of his lower back, spine, and right knee since

November 2019 in violation of the Eighth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Wexford of Indiana, LLC;

       (4) GRANTS Dorthy Livers until May 20, 2021, to file to file a summary judgment

motion based on the exhaustion of administrative remedies;

       (5) CAUTIONS Dorthy Livers this affirmative defense will be waived if it is not

raised in a summary judgment motion by the deadline; and

       (6) REMINDS Dorthy Livers Local Rule 56-1 requires, “A party seeking summary

judgment against an unrepresented party must serve that party with the notice

contained in Appendix C.”

       SO ORDERED.

       March 22, 2021                             s/ Damon R. Leichty
                                                  Judge, United States District Court




                                             3
